     Case 2:18-cr-00288-SVW Document 230 Filed 04/07/21 Page 1 of 6 Page ID #:1062



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER F. PORTER (Cal. Bar No. 258597)
4    VALERIE L. MAKAREWICZ (Cal. Bar No. 229637)
     Assistant United States Attorneys
5    Major Frauds Section
          1100 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-0813/0756
          Facsimile: (213) 894-6269
8         E-mail:    alexander.porter2@usdoj.gov
                     valerie.makarewicz@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11                           UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,                No. CR 18-00288(A)-SVW

14              Plaintiff,                    GOVERNMENT’S RESPONSE TO
                                              DEFENDANT’S SENTENCING MEMORANDUM
15                    v.
                                              Hearing Date: April 12, 2021
16   LUCINE ILANGEZYAN,                       Hearing Time: 1:30 p.m.
                                              Location:     Courtroom of the
17              Defendant.                                  Hon. Stephen V.
                                                            Wilson
18

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the Acting United States Attorney for the Central District
22   of California and Assistant United States Attorneys Alexander F.
23   Porter and Valerie L. Makarewicz, hereby files this Response to
24   Defendant’s Sentencing Memorandum.
25

26

27

28
     Case 2:18-cr-00288-SVW Document 230 Filed 04/07/21 Page 2 of 6 Page ID #:1063



1     Dated: April 7, 2021                 Respectfully submitted,

2                                          TRACY L. WILKISON
                                           Acting United States Attorney
3
                                           BRANDON D. FOX
4                                          Assistant United States Attorney
                                           Chief, Criminal Division
5

6                                                /s/
                                           ALEXANDER F. PORTER
7                                          VALERIE L. MAKAREWICZ
                                           Assistant United States Attorneys
8
                                           Attorneys for Plaintiff
9                                          UNITED STATES OF AMERICA
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:18-cr-00288-SVW Document 230 Filed 04/07/21 Page 3 of 6 Page ID #:1064



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          The government submits this memorandum to respond to certain

3    issues raised in defendant’s sentencing memorandum, which was filed

4    on April 5, 2021.

5    I.    DEFENDANT’S SENTENCING MEMORANDUM MINIMIZES DEFENDANT’S KNOWING
           AND WILLFUL PARTICIPATION IN THE CONSPIRACY
6
           Defendant pleaded guilty in this case to conspiracy to commit
7
     health care fraud.     Dkt. 206.    In her plea agreement, defendant
8
     admitted to a robust factual basis, which detailed how defendant knew
9
     she was engaged in a fraud scheme at the Clinics, and was submitting
10
     a massive volume of claims to insurance companies for medical
11
     services defendant knew were not medically necessary, or were not
12
     actually provided to patients.       PA ¶ 11.
13
           Yet, despite admitting this, defendant’s sentencing memorandum
14
     contains numerous statements that minimize defendant’s knowledge of
15
     the fraud at the Clinics.       Defendant’s sentencing memorandum says
16
     defendant continued to participate in the offense even after she
17
     became “suspicious” that what was going on at the Clinics was “at
18
     best inappropriate and at worst illegal.”         Def. Mem., at 9:22-24.        In
19
     addition, quoting from her retained psychologist, defendant’s
20
     sentencing memorandum claims that defendant was an unwitting
21
     insurance biller who “simply received the superbills from the
22
     physicians or assistants, that contained the procedure codes and
23
     diagnosis” and that defendant “had no means of knowing whether a
24
     particular patient had, in fact, ever been seen in the office, if
25
     they had ever been treated for anything, whether or not the diagnosis
26
     had any clinical basis and was, therefore, justified, and what
27

28
     Case 2:18-cr-00288-SVW Document 230 Filed 04/07/21 Page 4 of 6 Page ID #:1065



1    specific procedure was, indeed, actually performed.”           Id. at 10:19-

2    11:2.

3          These statements contradict the facts in the factual basis of

4    defendant’s plea agreement, which defendant admitted to under oath

5    during her change of plea hearing.          Defendant admitted that she

6    “submitted false and fraudulent claims to the Health Insurance

7    Companies for medical procedures that defendant knew were either not

8    actually provided to the patients, or were not medically necessary.”

9    PA, at 9:22-25 (emphasis added).        Defendant was not merely
10   “suspicious” that there was fraud occurring at the Clinics –
11   defendant knew that she was submitting fraudulent claims to the
12   insurance companies for services that were not provided to patients

13   and/or were not medically necessary.         Id.   Defendant further admitted

14   that she acted willfully and with intent to defraud the insurance

15   companies.    Id. at 10:12-13.     Indeed, defendant submitted more than

16   $20 million in fraudulent claims to insurance companies over a period

17   of more than five years.      Id. at 10:6-11.

18         Defendant’s attempt to back away from the factual basis of her

19   plea agreement indicates that defendant still does not recognize the

20   seriousness of her criminal conduct.         Accordingly, a 30-month prison

21   term is appropriate for defendant to punish her for her serious

22   criminal conduct and to promote respect for the law.

23   II.   DEFENDANT’S FAMILY CIRCUMSTANCES DO NOT MERIT A REDUCED SENTENCE

24         Defendant argues that she should be sentenced to a term of

25   imprisonment because she has four children, ages 7 to 12.            Def. Mem.,

26   at 1.   However, as the government pointed out in its sentencing

27   memorandum, defendant has family in Los Angeles who can take care of

28   her children while defendant serves out her prison term.            Indeed,

                                             2
     Case 2:18-cr-00288-SVW Document 230 Filed 04/07/21 Page 5 of 6 Page ID #:1066



1    defendant’s husband – and the father of all four children – is

2    available to care for the children while defendant is in prison.

3    Defendant suggests that her husband is not able to care for the

4    children, but although defendant’s husband may have some difficulty

5    standing for long periods of time, the PSR indicates that he “works

6    as a caregiver and handyman.”       PSR ¶ 63.

7          Furthermore, even if defendant’s husband is not able to care for

8    his own children for some reason, defendant appears to have

9    significant extended family support.        Defendant’s sister, Agavni
10   Ilangezyan, is a bank manager who lives with defendant’s mother in
11   Glendale.    PSR ¶ 59.    Defendant has also submitted numerous letters
12   of support from other family members.         Def. Mem., Ex. C.     Thus, this
13   is clearly not a case where there are no available caretakers for
14   defendant’s children – there are several family members, including
15   the children’s own father, who could care for the children while
16   defendant serves her 30-month prison term.
17   III. DEFENDANT’S GUIDELINES SHOULD BE CALCULATED USING THE INTENDED
          LOSS AMOUNT OF $20 MILLION
18
           Finally, the Court should reject defendant’s argument that the
19
     Court should use the actual loss amount of $8 million, instead of the
20
     intended loss of $20 million.       Def. Mem., at 3.
21
           Ninth Circuit case law is clear that in a health care fraud case
22
     like this one, the total amount of fraudulent claims billed to the
23
     insurance companies is the presumed amount of loss under the
24
     Guidelines.    United States v. Popov, 742 F.3d 911, 915 (9th Cir.
25
     2014).   In this case, defendant admitted in the plea agreement that
26
     the billed amount is $20,932,411.        PA, at 10:8.    As a result, the PSR
27
     indicates that the appropriate loss amount for defendant is +20.                PSR
28

                                             3
     Case 2:18-cr-00288-SVW Document 230 Filed 04/07/21 Page 6 of 6 Page ID #:1067



1    ¶ 38.   Defendant’s arguments for a loss enhancement based on the

2    lower actual loss amount of $8 million is not supported by law or

3    fact, and the argument should be rejected.

4    IV.   CONCLUSION

5          The government respectfully submits that a sentence of 30 months

6    is appropriate for defendant in light of the massive scale of the

7    fraud in this case, which involved $20 million in false claims being

8    submitted to insurance companies and the insurance companies paying

9    approximately $8 million on those false claims.          Defendant was a
10   central player in this significant health care fraud conspiracy – she
11   personally submitted a massive volume of the false claims to the
12   insurance companies.      Defendant knew that she was submitting
13   fraudulent claims to the insurance companies and she did so for more
14   than five years.     Accordingly, defendant should be sentenced to 30
15   months in prison in order to appropriately punish defendant for her
16   conduct and to provide appropriate deterrence to others.            The Court
17   should also impose a three-year period of supervised release; order
18   restitution in the total amount of $7,991,406, as described in the

19   government’s sentencing memorandum; and order defendant to pay a

20   mandatory special assessment of $100.

21

22

23

24

25

26

27

28

                                             4
